DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/21 has been entered.
claims 1-5 and 8 are amended. Claims 6-7, 9-10, 13-14, and 16 are cancelled. Claims 17-27 are newly entered. Claims 1-5, 8, 11-12, 15, and 17-27 are pending and addressed below.

Allowable Subject Matter
Claims 17-20 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or fairly suggest, in combination with all the details required by the independent claims: the use of bowed tubes, per claims 17 and 22; an arrowhead portion of the second tube, per claims 18 and 23; first and second tubes extending diagonally from the primary tube, per claims 19 and 24; or disposing a primary tube at the bottom of the core with first and second tubes extending vertically therefrom, per claims 20 and 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 11-12, 15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2020/0172252) in view of Lee (US 8,857,071) and Okimoto (US 2016/0290742).

Regarding claim 1, Beckman teaches: a heat exchanger cleaning arrangement comprising: a spray tube array (e.g. 600; Figs. 6A, 6B) configured to be attached to a heat exchanger (204) having: first and second tubes (602a, 602b); a plurality of nozzles on each tube configured to port pressurized fluid from the tubes toward the heat exchanger (604a, 604b); a connector in operable communication with the spray bar array (606) and configured such that a pressurized fluid source can be attached to the 
Beckman does not teach first and second mounts.
Lee teaches that it is old and well-known in the art to provide mounting supports (171) to spray tubes (170) for cleaning a heat exchanger which connect to flanges (see Fig. 4) on the housing of the heat exchanger (140).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide mounts to stabilize the tubes, including mounts attached to the heat exchanger housing flange as taught by Lee, in order to prevent relative motion of the components.
Okimoto et al. teach that it is old and well-known to mount elements (16) working in conjunction with heat exchangers (14) directly to the core of the heat exchanger (26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide mounts to stabilize the tubes, including mounts attached to the heat exchanger core as taught by Okimoto, in order to prevent relative motion of the components.


Regarding claim 4, Beckman teaches: a method of cleaning a heat exchanger comprising: connecting a pressurized fluid source to a spray tube array (via inlet 606) that is attached to a heat exchanger (204); first and second tubes (602a, 602b); a plurality of nozzles (604a, 604b) disposed in each of the tubes and configured to port pressurized fluid from each tube toward the heat exchanger (see Figs. 6a-6b); 
 and flowing fluid from the pressurized fluid source through the tubes (602a, 602b) of the spray tube array and out of the tubes through a plurality of nozzles (604a, 604b) toward the heat exchanger 
Beckman does not teach first and second mounts.
Lee teaches that it is old and well-known in the art to provide mounting supports (171) to spray tubes (170) for cleaning a heat exchanger which connect to flanges (see Fig. 4) on the housing of the heat exchanger (140).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide mounts to stabilize the tubes, including mounts attached to the heat exchanger housing flange as taught by Lee, in order to prevent relative motion of the components.
Okimoto et al. teach that it is old and well-known to mount elements (16) working in conjunction with heat exchangers (14) directly to the core of the heat exchanger (26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide mounts to stabilize the tubes, including mounts attached to the heat exchanger core as taught by Okimoto, in order to prevent relative motion of the components.


Regarding claim 8, Beckman teaches a heat exchanger system comprising: a heat exchanger comprising: a housing (see Fig. 6a, 6b; the housing 204 surrounding the inner heat exchanger); a series of fins (320) disposed within a core of the housing; a first ram inlet (310; see Fig. 3a) disposed in the heat exchanger housing; and a first ram outlet (314; see Fig. 3A) disposed in the heat exchanger housing opposite from the first ram inlet; a spray tube array (602a, 602b) disposed at the first ram outlet of the heat exchanger (see Figs. 6a, 6b) comprising first and second tubes (602a, 602b); a plurality of nozzles on each tube configured to port pressurized fluid from the tubes toward the heat exchanger (604a, 604b);; and a supply line fluidly (612)  connected to the spray tubes, wherein the supply line comprises a 
Beckman does not teach first and second mounts.
Lee teaches that it is old and well-known in the art to provide mounting supports (171) to spray tubes (170) for cleaning a heat exchanger which connect to flanges (see Fig. 4) on the housing of the heat exchanger (140).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide mounts to stabilize the tubes, including mounts attached to the heat exchanger housing flange as taught by Lee, in order to prevent relative motion of the components.
Okimoto et al. teach that it is old and well-known to mount elements (16) working in conjunction with heat exchangers (14) directly to the core of the heat exchanger (26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide mounts to stabilize the tubes, including mounts attached to the heat exchanger core as taught by Okimoto, in order to prevent relative motion of the components.

Beckman further teaches: a supply line (612) wherein each spray tube is fluidly connected to the supply line, per claim 2; the housing of the heat exchanger (204) includes a flange (208 in Fig. 6a; note that 208 is used many times in the figures for conflicting elements including twice in this figure, the 208 referred to heat points to a flange) at the ram outlet side of the heat exchanger, per claim 3; the fluid flushes a portion of the series of fins with the fluid to remove debris and then the fluid is drained (Para. [0029]-[0032]), per claim 5; the heat exchanger is a ram air heat exchanger (see Para. [0020]) configured to connect to an environmental control system (102) of an aircraft (110), per claim 11; the first and second tubes extend along a curved (their external surfaces extend along a curved shape along the .

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Lee, Okimoto, and Stone (US 2015/0153122).
Beckman, as modified, does not specify a teardrop, airfoil, or lenticular cross-sectional shape for the tubes.
Stone teaches that the choice between circular, elliptical (lenticular), or airfoil cross-sectional shapes for a spraying tube for a heat exchanger is a choice of known art equivalent structures (Para. [0043]).
It would have been obvious to one of ordinary skill in the art to form the device of Beckman, as modified, with any known art equivalent cross-section, including those taught by Stone as such modifications have been held to be within the ordinary skill.


Response to Arguments
Applicant's arguments filed 4/16/21 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The relevant feature of spacing the tubes from the heat exchanger uniformly is taught by the base reference Beckman.
Regarding claims 12 and 15, the examiner does not agree that the new wording of these claims overcomes the prior art as pointed out in the rejection statements above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/                Primary Examiner, Art Unit 3763